DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to because the "FIG. 1" label of the single viewing cannot appear in the sheet.  See 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities:  The Specification refers to the single view drawing as "FIG. 1.”  However, all instances of "FIG. 1" should be replaced by "The FIGURE" or "the FIGURE" as numbered abbreviations are not allowed as there is only one single viewing.  See 37 CFR 1.84(u)(1).  Furthermore, the “FIG. 1” label in the Drawings should be deleted.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 6-10, 12, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottas et al. (US 2015/0287933 A1).
	Kotass et al. discloses the following (phosphorescent) emitter compound (Abstract):

    PNG
    media_image1.png
    271
    273
    media_image1.png
    Greyscale

(page 25) such that M = iridium, m = 2, n = 1, R1 = branched alkane substituent containing 4 carbon atoms (i-butyl), R2 = linear alkane substituent containing 1 carbon atom (methyl), Ar1 = heteroaromatic group containing 10 ring atoms (quinoline), Ar2 = aromatic ring system containing 6 ring atoms (benzene), and L1 = auxiliary ligand containing one non-aromatic ring system (cyclohexene) of Applicant’s Chemical Formula (1); X1-2 = oxygen and R3 = hydrogen of Applicant’s Chemical Formula (2); R16 = hydrogen, R17 = branched alkane substituent (i-butyl), and R18 = linear alkane substituent (methyl) of Applicant’s Chemical Formula (I-1).  
Kotass et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprising the above emitter compound as dopant material ([0084], [0092]); the light-emitting layer additional compound as host material ([0091]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kottas et al. (US 2015/0287933 A1).
	Kottas et al. discloses the transition metal complex according to Claim 10 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The complex is shown below:

    PNG
    media_image1.png
    271
    273
    media_image1.png
    Greyscale

(page 25).  Kottas et al. discloses that its inventive metal complexes comprise the following ligand formula:

    PNG
    media_image2.png
    225
    113
    media_image2.png
    Greyscale

([0092]) where Ra = hydrogen or alkyl (among others) such as isopropyl, isobutyl, and the like ([0094], [0042]).  However, Kottas et al. does not explicitly disclose the structure as recited by the Applicant.  Nevertheless, it would have been obvious to modify the above compound as disclosed by Kottas et al. such that it fully reads on the metal complex as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one (alkyl) group for a functional equivalent (another homologous alkyl) selected from a highly finite list (and easily envisioned from the scope of Kottas et al.’s ligand formula), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
10.	Claims 3-5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Khamylov et al. (Russian J. Gen. Chem.  2009, 79(1), pages 31-36), which discloses the following compound:

    PNG
    media_image3.png
    175
    309
    media_image3.png
    Greyscale

(II) (pages 32, 36; Fig. 3).  However, it is the position of the Office that neither Khhamylov et al. singly nor in combination with any other prior art provides sufficient motivation to produce the transition metal complexes as recites by the Applicant, particularly in regards to the additional presence of the bidentate ligand comprising Ar1-2 according to Chemical Formula (1).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786